Title: From George Washington to Francis Wade, 23 February 1777 [letter not found]
From: Washington, George
To: Wade, Francis

Letter not found: to Francis Wade, 23 February 1777. On 4 March 1777 Wade wrote to a committee of Congress that "the Genl [GW] in his answer to me on that head the 23d of last month, says I must not by any means leave this post, & if I want men to Call on Genl Putnam, & he will strengthen me, and farther that I must not give an advanced price for sake of a little Credit" (DNA:PCC, item 78).